Name: Council Regulation (EC) NoÃ 1859/2005 of 14 November 2005 imposing certain restrictive measures in respect of Uzbekistan
 Type: Regulation
 Subject Matter: cooperation policy;  trade policy;  international affairs;  Asia and Oceania;  European construction;  defence
 Date Published: nan

 16.11.2005 EN Official Journal of the European Union L 299/23 COUNCIL REGULATION (EC) No 1859/2005 of 14 November 2005 imposing certain restrictive measures in respect of Uzbekistan THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 60 and 301 thereof, Having regard to Common Position 2005/792/CFSP of 14 November 2005 concerning restrictive measures against Uzbekistan (1), Having regard to the proposal from the Commission, Whereas: (1) On 23 May 2005, the Council strongly condemned the reported excessive, disproportionate and indiscriminate use of force by the Uzbek security forces in Andijan, Eastern Uzbekistan, earlier that month. The Council expressed its deep regret regarding the failure of the Uzbek authorities to respond adequately to the United Nations' call for an independent international inquiry. On 13 June 2005, it urged these authorities to reconsider their position by the end of June 2005. (2) In view of the absence of any adequate response up to now, Common Position 2005/792/CFSP provides that certain restrictive measures should be imposed for an initial period of one year, during which period the measures will be kept under constant review. (3) The restrictive measures provided for by Common Position 2005/792/CFSP include, inter alia, a ban on the export of equipment which might be used for internal repression and a ban on technical assistance, financing and financial assistance related to military activities, to arms and related materiel, and to equipment which might be used for internal repression. (4) These measures fall within the scope of the Treaty and, therefore, notably with a view to ensuring their uniform application by economic operators in all Member States, Community legislation is necessary to implement them as far as the Community is concerned. For the purposes of this Regulation, the territory of the Community should be deemed to encompass the territories of the Member States to which the Treaty is applicable, under the conditions laid down in the Treaty. (5) In due course, the list of equipment which might be used for internal repression should be supplemented by the reference numbers taken from the Combined Nomenclature as set out in Annex I to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (2). (6) Member States should determine the penalties applicable to infringements of the provisions of this Regulation. The penalties provided for should be proportionate, effective and dissuasive. (7) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force on the day following that of its publication, HAS ADOPTED THIS REGULATION: Article 1 For the purposes of this Regulation, the following definitions shall apply: 1. equipment which might be used for internal repression means the goods listed in Annex I; 2. technical assistance means any technical support related to repairs, development, manufacture, assembly, testing, maintenance, or any other technical service, and may take forms such as instruction, advice, training, transmission of working knowledge or skills or consulting services; technical assistance includes verbal forms of assistance; 3. territory of the Community means the territories of the Member States to which the Treaty is applicable, under the conditions laid down in the Treaty. Article 2 It shall be prohibited: (a) to sell, supply, transfer or export, directly or indirectly, equipment which might be used for internal repression, whether or not originating in the Community, to any natural or legal person, entity or body in, or for use in, Uzbekistan; (b) to provide, directly or indirectly, technical assistance related to the equipment referred to in point (a), to any natural or legal person, entity or body in, or for use in, Uzbekistan; (c) to provide, directly or indirectly, financing or financial assistance related to the equipment referred to in point (a), to any natural or legal person, entity or body in, or for use in, Uzbekistan; (d) to participate, knowingly and intentionally, in activities the object or effect of which is, directly or indirectly, to promote the transactions referred to in points (a), (b) or (c). Article 3 It shall be prohibited: (a) to provide, directly or indirectly, technical assistance related to military activities and to the provision, manufacture, maintenance and use of arms and related materiel of all types, including weapons and ammunition, military vehicles and equipment, paramilitary equipment, and spare parts of the aforementioned, to any natural or legal person, entity or body in, or for use in, Uzbekistan; (b) to provide, directly or indirectly, financing or financial assistance related to military activities, including in particular grants, loans and export credit insurance, for any sale, supply, transfer or export of arms and related materiel, or for any provision of related technical assistance and other services, to any natural or legal person, entity or body in, or for use in, Uzbekistan; (c) to participate, knowingly and intentionally, in activities the object or effect of which is to promote the transactions referred to in points (a) and (b). Article 4 1. By way of derogation from Articles 2 and 3, the competent authorities of the Member States as listed in Annex II, may authorise: (a) the sale, supply, transfer or export of equipment which might be used for internal repression, provided it is intended (i) for use by the forces in Uzbekistan of contributors to the International Security Assistance Force (ISAF) and Operation Enduring Freedom (OEF), or (ii) solely for humanitarian or protective use; (b) the provision of financing, financial assistance or technical assistance related to equipment referred to in point (a); (c) the provision of financing, financial assistance and technical assistance related to: (i) non-lethal military equipment intended solely for humanitarian or protective use, for institution building programmes of the United Nations, the European Union and the Community, or for EU and UN crisis management operations; or (ii) military equipment for use by the forces in Uzbekistan of contributors to the ISAF and the OEF. 2. No authorisations shall be granted for activities that have already taken place. Article 5 Articles 2 and 3 shall not apply to protective clothing, including flak jackets and military helmets, temporarily exported to Uzbekistan by United Nations personnel, personnel of the European Union, the Community or its Member States, representatives of the media and humanitarian and development workers and associated personnel for their personal use only. Article 6 The Commission and the Member States shall immediately inform each other of the measures taken under this Regulation and shall supply each other with any other relevant information at their disposal in connection with this Regulation, in particular information in respect of violation and enforcement problems and judgments handed down by national courts. Article 7 The Commission shall be empowered to amend Annex II on the basis of information supplied by Member States. Article 8 The Member States shall lay down the rules on penalties applicable to infringements of the provisions of this Regulation and shall take all measures necessary to ensure that they are implemented. The penalties provided for must be effective, proportionate and dissuasive. The Member States shall notify the Commission of those rules without delay after the entry into force of this Regulation and shall notify it of any subsequent amendment. Article 9 This Regulation shall apply: (a) within the territory of the Community, including its airspace; (b) on board any aircraft or any vessel under the jurisdiction of a Member State; (c) to any natural person inside or outside the territory of the Community who is a national of a Member State; (d) to any legal person, entity or body which is incorporated or constituted under the law of a Member State; (e) to any legal person, entity or body in respect of any business done, in whole or in part, within the Community. Article 10 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 November 2005. For the Council The President T. JOWELL (1) See page 72 of this Official Journal. (2) OJ L 256, 7.9.1987, p. 1. Regulation as last amended by Regulation (EC) No 493/2005 (OJ L 82, 31.3.2005, p. 1). ANNEX I List of equipment which might be used for internal repression referred to in Articles 1(1) and 2(a) The list below does not comprise articles that have been specially designed or modified for military use. 1. Helmets providing ballistic protection, anti-riot helmets, anti-riot shields and ballistic shields and specially designed components therefore. 2. Specially designed fingerprint equipment. 3. Power-controlled searchlights. 4. Construction equipment provided with ballistic protection. 5. Hunting knives. 6. Specially designed production equipment to make shotguns. 7. Ammunition hand-loading equipment. 8. Communications intercept devices. 9. Solid-state optical detectors. 10. Image-intensifier tubes. 11. Telescopic weapon sights. 12. Smooth-bore weapons and related ammunition, other than those specially designed for military use, and specially designed components therefor; except:  signal pistols;  air- and cartridge-powered guns designed as industrial tools or humane animal stunners. 13. Simulators for training in the use of firearms and specially designed or modified components and accessories therefore. 14. Bombs and grenades, other than those specially designed for military use, and specially designed components therefore. 15. Body armour, other than that manufactured to military standards or specifications, and specially designed components therefore. 16. All-wheel-drive utility vehicles capable of off-road use that have been manufactured or fitted with ballistic protection, and profiled armour for such vehicles. 17. Water cannon and specially designed or modified components therefor. 18. Vehicles equipped with a water cannon. 19. Vehicles specially designed or modified to be electrified to repel boarders and components therefor specially designed or modified for that purpose. 20. Acoustic devices represented by the manufacturer or supplier as suitable for riot-control purposes, and specially designed components therefor. 21. Leg-irons, gang-chains, shackles and electric-shock belts, specially designed for restraining human beings, except  handcuffs for which the maximum overall dimension including chain does not exceed 240 mm when locked. 22. Portable devices designed or modified for the purpose of riot control or self-protection by the administration of an incapacitating substance (such as tear gas or pepper sprays), and specially designed components therefor. 23. Portable devices designed or modified for the purpose of riot control or self-protection by the administration of an electric shock (including electric-shock batons, electric shock shields, stun guns and electric shock dart guns) and components therefor specially designed or modified for that purpose. 24. Electronic equipment capable of detecting concealed explosives and specially designed components therefor, except  TV or X-ray inspection equipment. 25. Electronic jamming equipment specially designed to prevent the detonation by radio remote control of improvised devices and specially designed components therefor. 26. Equipment and devices specially designed to initiate explosions by electrical or non-electrical means, including firing sets, detonators, igniters, boosters and detonating cord, and specially designed components therefor, except  those specially designed for a specific commercial use consisting of the actuation or operation by explosive means of other equipment or devices the function of which is not the creation of explosions (e.g., car air-bag inflaters, electric-surge arresters of fire sprinkler actuators). 27. Equipment and devices designed for explosive ordnance disposal; except:  bomb blankets;  containers designed for folding objects known to be, or suspected of being improvised explosive devices. 28. Night vision and thermal imaging equipment and image intensifier tubes or solid state sensors therefore. 29. Linear cutting explosive charges. 30. Explosives and related substances as follows:  amatol,  nitrocellulose (containing more than 12,5 % nitrogen),  nitroglycol,  pentaerythritol tetranitrate (PETN),  picryl chloride,  tinitorphenylmethylnitramine (tetryl),  2,4,6-trinitrotoluene (TNT). 31. Software specially designed and technology required for all listed items. ANNEX II List of competent authorities referred to in Article 4 BELGIUM Federal Authority in charge of sales, purchases and technical assistance by Belgian defence forces and security services, and of financial and technical services in relation to the production or delivery of weapons and military and paramilitary equipment: Federale Overheidsdienst Economie, KMO, Middenstand en Energie/Service Public FÃ ©dÃ ©ral Economie, PME, Classes Moyennes et Energie Algemene Directie Economisch Potentieel/Direction gÃ ©nÃ ©rale du Potentiel Ã ©conomique Vergunningen/Licences K.B.O. Beheerscel/Cellule de gestion B.C.E 44, Leuvensestraat/rue de Louvain B-1000 Brussel/Bruxelles Tel.: 0032 (0) 2 548 67 79 Fax: 0032 (0) 2 548 65 70. Regional Authorities in charge of other export, import and transit licences for weapons, military and paramilitary equipment: Brussels Hoofdstedelijk Gewest/RÃ ©gion de Bruxelles  Capitale: Directie Externe Betrekkingen/Direction des Relations extÃ ©rieures City Center Kruidtuinlaan/Boulevard du Jardin Botanique 20 B-1035 Brussel/Bruxelles Tel.: (32-2) 800 37 59 (CÃ ©dric Bellemans) Fax: (32-2) 800 38 20 e-mail: cbellemans@mrbc.irisnet.be RÃ ©gion wallonne: Direction GÃ ©nÃ ©rale Economie et Emploi Direction Gestion des Licences ChaussÃ ©e de Louvain 14 5000 Namur Tel.: 081/649751 Fax: 081/649760 e-mail: m.moreels@mrw.wallonie.be Vlaams Gewest: Administratie Buitenlands Beleid Cel Wapenexport Boudewijnlaan 30 B-1000 Brussel Tel.: (32-2) 553 59 28 Fax: (32-2) 553 60 37 e-mail: wapenexport@vlaanderen.be CZECH REPUBLIC Ministerstvo prÃ ¯myslu a obchodu LicenÃ nÃ ­ sprÃ ¡va Na FrantiÃ ¡ku 32 110 15 Praha 1 Tel.: + 420 2 24 06 27 20 Tel.: + 420 2 24 22 18 11 Ministerstvo financÃ ­ FinanÃ nÃ ­ analytickÃ ½ Ã ºtvar P.O. BOX 675 JindÃ iÃ ¡skÃ ¡ 14 111 21 Praha 1 Tel.: + 420 2 5704 4501 Fax: + 420 2 5704 4502 Ministerstvo zahraniÃ nÃ ­ch vÃ cÃ ­ Odbor SpoleÃ nÃ © zahraniÃ nÃ ­ a bezpeÃ nostnÃ ­ politiky EU LoretÃ ¡nskÃ © nÃ ¡m. 5 118 00 Praha 1 Tel.: + 420 2 2418 2987 Fax: + 420 2 2418 4080 DENMARK Justitsministeriet Slotsholmsgade 10 DK-1216 KÃ ¸benhavn K Tel.: (45) 33 92 33 40 Fax: (45) 33 93 35 10 Udenrigsministeriet Asiatisk Plads 2 DK-1448 KÃ ¸benhavn K Tel.: (45) 33 92 00 00 Fax: (45) 32 54 05 33 Erhvervs- og Byggestyrelsen Langelinie AllÃ © 17 DK-2100 KÃ ¸benhavn Ã Tel.: (45) 35 46 62 81 Fax: (45) 35 46 62 03 GERMANY For authorisations concerning the provision of financing and financial assistance according to Article 4 paragraph 1(b) and (c): Deutsche Bundesbank Servicezentrum Finanzsanktionen Postfach D-80281 MÃ ¼nchen Tel.: (49) 89 28 89 38 00 Fax: (49) 89 35 01 63 38 00 For authorisations according to Article 4 paragraph 1(a), according to Article 4 paragraph 1(b) concerning related technical assistance, and according to Article 4 paragraph 1(c) concerning the provision of technical assistance: Bundesamt fÃ ¼r Wirtschaft und Ausfuhrkontrolle (BAFA) Frankfurter StraÃ e 29 35 D-65760 Eschborn Tel.: (49) 6196/908-0 Fax: (49) 6196/908-800 ESTONIA Eesti VÃ ¤lisministeerium Islandi vÃ ¤ljak 1 15049 Tallinn Tel.: + 372 6317 100 Fax: + 372 6317 199 GREECE Ministry of Economy and Finance General Directorate for Policy Planning and Management Address Kornarou Str. 105 63 Athens Ã ¤el.: + 30 210 3286401-3 Fax: + 30 210 3286404 Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã /Ã ½Ã Ã · Ã £Ã Ã µÃ ´Ã ¹Ã ±Ã Ã ¼Ã ¿Ã  Ã ºÃ ±Ã ¹ Ã Ã ¹Ã ±Ã Ã µÃ ¯Ã Ã ¹Ã Ã ·Ã  Ã Ã ¿Ã »Ã ¹Ã Ã ¹Ã ºÃ ®Ã  Ã /Ã ½Ã Ã ·: Ã Ã ¿Ã Ã ½Ã ¬Ã Ã ¿Ã 1, Ã ¤.Ã . 105 63 Ã Ã ¸Ã ®Ã ½Ã ±  Ã Ã »Ã »Ã ¬Ã  Ã ¤Ã ·Ã ».: + 30 210 3286401-3 Ã ¦Ã ±Ã ¾: + 30 210 3286404 SPAIN Ministerio de Industria, Turismo y Comercio SecretarÃ ­a General de Comercio Exterior Paseo de la Castellana, 162 E-28046 Madrid Tel.: (34) 913 49 38 60 Fax: (34) 914 57 28 63 FRANCE MinistÃ ¨re de l'Ã ©conomie, des finances et de l'industrie Direction gÃ ©nÃ ©rale des douanes et des droits indirects Cellule embargo  Bureau E2 Tel.: (33) 1 44 74 48 93 Fax: (33) 1 44 74 48 97 Direction gÃ ©nÃ ©rale du TrÃ ©sor et de la politique Ã ©conomique Service des affaires multilatÃ ©rales et du dÃ ©veloppement Sous-direction Politique commerciale et investissements Service Investissements et propriÃ ©tÃ © intellectuelle 139, rue du Bercy F-75572 Paris Cedex 12 Tel.: (33) 1 44 87 72 85 Fax: (33) 1 53 18 96 55 MinistÃ ¨re des affaires Ã ©trangÃ ¨res Direction gÃ ©nÃ ©rale des affaires politiques et de sÃ ©curitÃ © Direction des Nations Unies et des organisations internationales Sous-direction des affaires politiques Tel.: (33) 1 43 17 59 68 Fax: (33) 1 43 17 46 91 Service de la politique Ã ©trangÃ ¨re et de sÃ ©curitÃ © commune Tel.: (33) 1 43 17 45 16 Fax: (33) 1 43 17 45 84 IRELAND Department of Foreign Affairs (United Nations Section) 79-80 Saint Stephen's Green Dublin 2 Tel.: + 353 1 478 0822 Fax: + 353 1 408 2165 Central Bank and Financial Services Authority of Ireland (Financial Markets Department) Dame Street Dublin 2 Tel.: + 353 1 671 6666 Fax: + 353 1 679 8882 Department of Enterprise, Trade and Employment (Export Licensing Unit) Lower Hatch Street Dublin 2 Tel.: + 353 1 631 2534 Fax: + 353 1 631 2562 ITALY Ministero degli Affari Esteri Piazzale della Farnesina, 1 I-00194 Roma D.G.EU.  Ufficio IV Tel.: (39) 06 3691 3645 Fax: (39) 06 3691 2335 D.G.C.E.  U.A.M.A. Tel.: (39) 06 3691 3605 Fax: (39) 06 3691 8815 CYPRUS 1. Import-Export Licencing Unit Trade Service Ministry of Commerce, Industry and Tourism 6, Andrea Araouzou 1421 Nicosia Tel.: 357 22 867100 Fax: 357 22 316071 2. Supervision of International Banks, Regulations and Financial Stability Department Central Bank of Cyprus 80, Kennedy Avenue 1076 Nicosia Tel.: 357 22 714100 Fax: 357 22 378153 LATVIA Latvijas Republikas Ãrlietu ministrija BrÃ «vÃ «bas iela 36 RÃ «ga LV 1395 Tel.: (371) 7016 201 Fax: (371) 7828 121 LITHUANIA Ministry of Foreign Affairs Security Policy Department J. Tumo-Vaizganto 2 LT-01511 Vilnius Tel.: + 370 5 2362516 Fax: + 370 5 2313090 LUXEMBOURG MinistÃ ¨re de l'Ã ©conomie et du commerce extÃ ©rieur Office des licences BP 113 L-2011 Luxembourg Tel.: (352) 478 23 70 Fax: (352) 46 61 38 e-mail: office.licences@mae.etat.lu MinistÃ ¨re des affaires Ã ©trangÃ ¨res et de l'immigration Direction des affaires politiques 5, rue Notre-Dame L-2240 Luxembourg Tel.: (352) 478 2421 Fax: (352) 22 19 89 MinistÃ ¨re des Finances 3 rue de la CongrÃ ©gation L-1352 Luxembourg Fax: 00352 475241 HUNGARY Hungarian Trade Licencing Office Margit krt. 85. H-1024 Budapest Hungary Postbox: H-1537 Budapest Pf.: 345 Tel.: + 36-1-336-7327 Magyar Kereskedelmi EngedÃ ©lyezÃ ©si Hivatal Margit krt. 85. H-1024 Budapest MagyarorszÃ ¡g PostafiÃ ³k: 1537 Budapest Pf.:345 Tel.: + 36-1-336-7327 MALTA Bord ta' Sorveljanza dwar is-Sanzjonijiet Ministeru ta' l-Affarijiet Barranin Palazzo Parisio Triq il-Merkanti Valletta CMR 02 Tel.: + 356 21 24 28 53 Fax: + 356 21 25 15 20 NETHERLANDS Ministerie van Economische Zaken Belastingdienst/Douane Noord Postbus 40200 NL-8004 De Zwolle Tel.: (31-38) 467 25 41 Fax: (31-38) 469 52 29 AUSTRIA Bundesministerium fÃ ¼r Wirtschaft und Arbeit Abteilung C2/2 (Ausfuhrkontrolle) Stubenring 1 A-1010 Wien Tel.: (+ 43-1) 711 00-0 Fax: (+ 43-1) 711 00-8386 POLAND Ministry of Economic Affairs and Labour Department of Export Control Plac Trzech KrzyÃ ¼y 3/5 00-507 Warsaw Poland Tel.: (+ 48 22) 693 51 71 Fax: (+ 48 22) 693 40 33 PORTUGAL MinistÃ ©rio dos NegÃ ³cios Estrangeiros DirecÃ §Ã £o-Geral dos Assuntos Multilaterais Largo do Rilvas P-1350-179 Lisboa Tel.: (351) 21 394 67 02 Fax: (351) 21 394 60 73 MinistÃ ©rio das FinanÃ §as DirecÃ §Ã £o-Geral dos Assuntos Europeus e RelaÃ §Ã µes Internacionais Avenida Infante D. Henrique, n.o 1, C 2.o P-1100 Lisboa Tel.: (351) 21 882 3390/8 Fax: (351) 21 882 3399 SLOVENIA 1. Ministrstvo za zunanje zadeve Sektor za mednarodne organizacije in Ã lovekovo varnost PreÃ ¡ernova cesta 25 SI-1001 Ljubljana Tel.: 00 386 1 478 2206 Fax: 00 386 1 478 2249 2. Ministrstvo za notranje zadeve Sektor za upravne zadeve prometa, zbiranja in zdruÃ ¾evanja, eksplozivov in oroÃ ¾ja Bethovnova ulica 3 SI-1501 Ljubljana Tel.: 00 386 1 472 47 59 Fax: 00 386 1 472 42 53 3. Ministrstvo za gospodarstvo Komisija za nadzor izvoza blaga za dvojno rabo Kotnikova 5 SI-1000 Ljubljana Tel.: 00 386 1 478 3223 Fax: 00 386 1 478 3611 4. Ministrstvo za obrambo Direktorat za Logistiko Kardeljeva ploÃ ¡Ã ad 24 SI-1000 Ljubljana Tel.: 00 386 1 471 20 25 Fax: 00 386 1 512 11 03 SLOVAKIA Ministerstvo hospodÃ ¡rstva Slovenskej republiky MierovÃ ¡ 19 827 15 Bratislava 212 Tel.: 00421/2/4854 1111 Fax: 00421/2/4333 7827 FINLAND UlkoasiainministeriÃ ¶/Utrikesministeriet PL/PB 176 FI-00161 Helsinki/Helsingfors Tel.: (358-9) 16 00 5 Fax: (358-9) 16 05 57 07 PuolustusministeriÃ ¶/FÃ ¶rsvarsministeriet EtelÃ ¤inen Makasiinikatu 8/SÃ ¶dra Magasinsgatan 8 PL/PB 31 FI-00131 Helsinki/Helsingfors Tel.: (358-9) 16 08 81 28 Fax: (358-9) 16 08 81 11 SWEDEN Inspektionen fÃ ¶r strategiska produkter (ISP) Box 70 252 107 22 Stockholm Tel.: (+46-8) 406 31 00 Fax: (+46-8) 20 31 00 UNITED KINGDOM Sanctions Licensing Unit Export Control Organisation Department of Trade and Industry Kingsgate House 66-74 Victoria Street London SW1E 6SW Tel.: (44) 20 7215 4544 Fax: (44) 20 7215 4539 EUROPEAN COMMUNITY Commission of the European Communities Directorate-General for External Relations Directorate Common Foreign and Security Policy (CFSP) and European Security and Defence Policy (ESDP): Commission Coordination and contribution Unit A.2: Legal and institutional matters, CFSP Joint Actions, Sanctions, Kimberley Process CHAR 12/163 B-1049 Bruxelles/Brussel Belgium Tel.: (32-2) 296 25 56 Fax: (32-2) 296 75 63 e-mail: relex-sanctions@cec.eu.int.